DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 10/15/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
  Therefore, Claims 1-20 are pending and have been considered below.

ALLOWANCE
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 First  Paragraph
3.	Applicant’s amendments to claims 1, 13 and 20  are sufficient to overcome Claim Rejections - 35 USC § 112 First Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.
Claim Rejections - 35 USC § 112 Second Paragraph
4.	Applicant’s amendments with respect to claims 1, 13 and 20 are sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Allowable Subject Matter
5.	  Claims 1-20  are allowed.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a system , computer instructions and  computer-implemented method comprising, among other limitations, receiving, by a dynamic transportation matching system and from a computing device of a transportation requestor, a transportation request for   transporting the transportation requestor from a first location to a second location; identifying, by the dynamic transportation matching system, a lane-constrained vehicle   capable for use in   transporting the transportation requestor from the first location to the second location; determining, by the dynamic transportation matching system, a first intermediate location associated with the first location and a second intermediate location associated with the second location, the first intermediate location and the second intermediate location further associated with using one or more personal mobility vehicles for   transporting the transportation requestor; determining, by the dynamic transportation matching system, an incentive available to the transportation requestor for using the one or more personal mobility vehicles during transporting the transportation requestor; determining, by the dynamic transportation matching system, a first availability of at least the lane-constrained vehicle and a second availability of the one or more personal mobility vehicles in the first and second locations for transporting the transportation requestor; estimating, by the dynamic transportation matching system and based on the first availability and the second availability, an overall travel time  for transporting the transportation requestor   using at least one of i) the one or more  personal mobility vehicles or ii) the lane-constrained vehicle for transportation between   the first location,   the first intermediate location,   the second intermediate location, or   the lane constrained    the second location, wherein each of the one or more Page 2 of 13Appl. No.: 16/206,999personal mobility vehicles and the lane-constrained vehicle are selected for travelling between two of the first location, the first intermediate location, the second intermediate location, or the second location,  and matching, by the dynamic transportation matching system, the transportation requestor with the at least one of i) the one or more personal mobility vehicles or ii) the lane-constrained vehicle   based on the estimating the overall travel time and the determining the incentive available to the transportation requestor, wherein each of the one or more personal mobility vehicles and the lane-constrained vehicle are matched to one of the first location, the first intermediate location, the second intermediate location, or the second location for travelling to another one of the first location, the first intermediate location, the second intermediate location, or the second location.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663